  Case 17-18689      Doc 30    Filed 05/15/19 Entered 05/15/19 14:19:59             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )              BK No.:     17-18689
Mark D Leone                                 )
Cynthia J Leone                              )              Chapter: 13
                                             )
                                                            Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )
       ORDER ON CREDITOR'S MOTION FOR RELIEF FROM AUTOMATIC STAY
                            (FIRST MORTGAGE)

       This matter is before the Court on the Motion for Relief from Automatic Stay by U.S. Bank,
National Association, as Trustee for the Bear Stearns Asset Backed Securities Trust 2003-ABF1,
Mortgage Pass-Through Certificates, Series 2003-ABF1 (hereinafter "Movant').

       The automatic stay is modified to permit Creditor to enforce its rights against the property
described as 258 North Schubert Street, Palatine, IL 60067-5333 pursuant to the terms and conditions of
contract and applicable nonbankruptcy law.

        Pursuant to 11 U.S.C. § 362 it is ORDERED that the motion is granted. The fourteen (14) day
stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived.

      IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments to
Movant on its claim under the Chapter 13 Plan filed by the Debtor(s).



                                                         Enter:


                                                                  Honorable Jack B. Schmetterer
Dated: May 15, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Todd J. Ruchman (6271827)
 Keith Levy (6279243)
 Sarah E. Barngrover (28840-64)
 Adam B. Hall (0088234)
 Edward H. Cahill (0088985)
 Umair M. Malik (6304888)
 Manley Deas Kochalski LLC
 P.O. Box 165028
 Columbus OH 43216-5028
 614-220-5611; Fax: 614-627-8181
 Attorneys for Creditor
 The case attorney for this file is Todd J. Ruchman.
 Contact email is tjruchman@manleydeas.com
